FILE COPY


                                  M A N D A T E

TO THE 445TH DISTRICT COURT of CAMERON COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 20th day of
October, 2016, the cause upon appeal to revise or reverse your judgment between

Alberto Alba Villarreal,                                                      Appellant,
                                            v.
The State of Texas,                                                            Appellee.
CAUSE NO. 13-15-00037-CR                                     (Tr.Ct.No. 2013-DCR-3189-I)

was determined; and therein our said Court made its order in these words:


       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part (Count II)

and reversed and rendered in part (Count I). The Court orders the judgment of the trial

court AFFIRMED IN PART (COUNT II) and REVERSED AND RENDERED IN PART

(COUNT I).

       We further order this decision certified below for observance.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 10th day of January, 2018.




                                                 Dorian E. Ramirez, CLERK